                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN

STRIKE 3 HOLDINGS, LLC,

             Plaintiff,                                      Case No. 18-cv-12885
                                                             Hon. Matthew F. Leitman
v.

JOHN DOE subscriber assigned IP
Address 68.34.30.23,

           Defendant.
_______________________________________________________________________/

             ORDER ON MOTION FOR LEAVE TO SERVE
     THIRD PARTY SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

      THIS CAUSE came before the Court upon Plaintiff’s Motion for Leave to Serve

A Third Party Subpoena Prior to a Rule 26(f) Conference (the “Motion”), and the Court

being duly advised in the premises does hereby:

      FIND, ORDER AND ADJUDGE:

       1.    Plaintiff established that “good cause” exists for it to serve a third party

subpoena on Comcast Cable (hereinafter the “ISP”). See UMG Recording, Inc. v. Doe,

2008 WL 4104214, *4 (N.D. Cal. 2008); and Arista Records LLC v. Does 1-19, 551 F.

Supp. 2d 1, 6–7 (D.D.C. 2008).

       2.    Plaintiff may serve the ISP with a Rule 45 subpoena commanding the ISP

to provide Plaintiff with the true name and address of the Defendant to whom the ISP

assigned an IP address as set forth in the Complaint. Plaintiff shall attach to any such

subpoena a copy of this Order.



                                           1
       3.       Plaintiff may also serve a Rule 45 subpoena in the same manner as above

on any service provider that is identified in response to a subpoena as a provider of

Internet services to one of the Defendants.

       4.       If the ISP qualifies as a “cable operator,” as defined by 47 U.S.C. § 522(5),

which states:

       the term “cable operator” means any person or group of persons

       (A) who provides cable service over a cable system and directly or
           through one or more affiliates owns a significant interest in such cable
           system, or

       (B) who otherwise controls or is responsible for, through any arrangement,
           the management and operation of such a cable system.

it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:

       A cable operator may disclose such [personal identifying] information if the
       disclosure is . . . made pursuant to a court order authorizing such disclosure,
       if the subscriber is notified of such order by the person to whom the order is
       directed.

by sending a copy of this Order to the Defendant.

       5.       Plaintiff may only use the information disclosed in response to a Rule 45

subpoena served on the ISP for the purpose of protecting and enforcing Plaintiff’s rights

as set forth in its Complaint.

                                           /s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE

Dated: November 2, 2018




                                              2
I hereby certify that a copy of the foregoing document was served upon the parties and/or
counsel of record on November 2, 2018, by electronic means and/or ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764




                                           3
